Name: Commission Decision (EU) 2016/1366 of 10 August 2016 confirming the participation of Estonia in enhanced cooperation in the area of the law applicable to divorce and legal separation
 Type: Decision
 Subject Matter: Europe;  European construction;  family;  international law
 Date Published: 2016-08-11

 11.8.2016 EN Official Journal of the European Union L 216/23 COMMISSION DECISION (EU) 2016/1366 of 10 August 2016 confirming the participation of Estonia in enhanced cooperation in the area of the law applicable to divorce and legal separation THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 328(1) and 331(1) thereof, Having regard to Council Decision 2010/405/EU of 12 July 2010 authorising enhanced cooperation in the area of the law applicable to divorce and legal separation (1), Having regard to Council Regulation (EU) No 1259/2010 of 20 December 2010 implementing enhanced cooperation in the area of the law applicable to divorce and legal separation (2), Having regard to the notification by Estonia of its intention to participate in enhanced cooperation in the area of the law applicable to divorce and legal separation, Whereas: (1) On 12 July 2010, the Council decided to authorise enhanced cooperation between Belgium, Bulgaria, Germany, Spain, France, Italy, Latvia, Luxembourg, Hungary, Malta, Austria, Portugal, Romania and Slovenia in the area of the law applicable to divorce and legal separation. (2) On 20 December 2010, the Council adopted Regulation (EU) No 1259/2010 implementing enhanced cooperation in the area of the law applicable to divorce and legal separation. (3) On 21 November 2012 the Commission adopted Decision 2012/714/EU confirming the participation of Lithuania in enhanced cooperation in the area of the law applicable to divorce and legal separation (3). (4) On 27 January 2014 the Commission adopted Decision 2014/39/EU confirming the participation of Greece in enhanced cooperation in the area of the law applicable to divorce and legal separation (4). (5) Estonia notified its intention to participate in enhanced cooperation in the area of the law applicable to divorce and legal separation by letter dated 13 April 2016, which the Commission registered as received on 18 April 2016. (6) The Commission notes that neither Decision 2010/405/EU nor Regulation (EU) No 1259/2010 prescribe any particular conditions of participation in enhanced cooperation in the area of the law applicable to divorce and legal separation and that Estonia's participation should strengthen the benefits of this enhanced cooperation. (7) The participation of Estonia in enhanced cooperation in the area of the law applicable to divorce and legal separation should thus be confirmed. (8) The Commission should adopt transitional measures for Estonia necessary for the application of Regulation (EU) No 1259/2010. (9) Regulation (EU) No 1259/2010 should enter into force in Estonia on the day following that of the publication of this Decision in the Official Journal of the European Union, HAS ADOPTED THIS DECISION: Article 1 Participation of Estonia in enhanced cooperation 1. The participation of Estonia in enhanced cooperation in the area of the law applicable to divorce and legal separation authorised by Decision 2010/405/EU is confirmed. 2. Regulation (EU) No 1259/2010 shall apply to Estonia in accordance with this Decision. Article 2 Information to be provided by Estonia By 11 May 2017 Estonia shall communicate to the Commission its national provisions, if any, concerning: (a) the formal requirements applicable to agreements on the choice of applicable law pursuant to Article 7(2) to (4) of Regulation (EU) No 1259/2010; and (b) the possibility of designating the applicable law in accordance with Article 5(3) of Regulation (EU) No 1259/2010. Article 3 Transitional provisions for Estonia 1. Regulation (EU) No 1259/2010 shall apply in Estonia only to legal proceedings instituted and to agreements of the kind referred to in Article 5 of Regulation (EU) No 1259/2010 concluded as from 11 February 2018. However, effect shall also be given in Estonia to an agreement on the choice of the applicable law concluded before 11 February 2018, provided that it complies with Articles 6 and 7 of Regulation (EU) No 1259/2010. 2. Regulation (EU) No 1259/2010 shall apply in Estonia without prejudice to agreements on the choice of the applicable law concluded in accordance with the law of a participating Member State whose court is seised before 11 February 2018. Article 4 Entry into force and date of application of Regulation (EU) No 1259/2010 in Estonia Regulation (EU) No 1259/2010 shall enter into force in Estonia on the day following that of the publication of this Decision in the Official Journal of the European Union. Regulation (EU) No 1259/2010 shall apply to Estonia from 11 February 2018. Article 5 Entry into force This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 10 August 2016 For the Commission The President Jean-Claude JUNCKER (1) OJ L 189, 22.7.2010, p. 12. (2) OJ L 343, 29.12.2010, p. 10. (3) OJ L 323, 22.11.2012, p. 18. (4) OJ L 23, 28.1.2014, p. 41.